DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-141, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "one of the elongated sides of the at least one elongated seal" in line 11.  It is unclear to the examiner if the applicant is referring to the one of the elongated sides of the at least one elongated seal that was mentioned in claim 9 or another one. For examination purpose, the examiner is interpreting it to be the same. Claim 21-24 depend on claim 11 and therefore are rejected.
Claim 12, line 2-3 recites “the distance of the perimeter region is less than a distance from a staked seal to the center”. There is insufficient antecedent basis for this limitation in the claim. Claim 8 recites a distance from the center of the inlet. It is not clear to the examiner if the Applicant is referring to the distance of the perimeter from the center of the inlet or just distance of the perimeter itself. For examination purpose, the examiner is interpreting the distance of the perimeter as the distance from the center of the inlet to the perimeter region.  
Claim 13, line 1-2 recites “the distance of the perimeter region is no greater than a distance between two adjacent staked seals”. There is insufficient antecedent basis for this limitation in the claim. Claim 8 recites a distance from the center of the inlet. It is not clear to the examiner if the Applicant is referring to the distance of the perimeter from the center of the inlet or just distance of the perimeter itself. For examination purpose, the examiner is interpreting the distance of the perimeter as the distance from the center of the inlet to the perimeter region.  
Claim 14, line 1-3 recites “the two elongated sides have a length of no greater than 50% of the distance of the perimeter region”. There is insufficient antecedent basis for this limitation in the claim. Claim 8 recites a distance from the center of the inlet. It is not clear to the examiner if the Applicant is referring to the distance of the perimeter from the center of the inlet or just distance of the perimeter itself. For examination purpose, the examiner is interpreting the distance of the perimeter as the distance from the center of the inlet to the perimeter region.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9, 11-15, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over VAN LIEBERGEN (US 2010/0161012).
Regarding claim 8, VAN LIEBERGEN discloses a forced-air blanket (fig.5-6) for providing a profusion of air to a patient [0003], the forced-air blanket comprising: a plurality of layers with a plurality of interior seals (fig.6, see also [0079]) bonding at least a first layer and a second layer of the plurality of layers (fig.5-6; the inner or and the outer layer); wherein the first layer comprises a plurality of openings ([0003], “The outer sheet is impermeable to air and the inner sheet is permeable to air. This permeability can be achieved in various ways, also in accordance with the present invention, such as by means of an air-tight sheet which is provided with regularly distributed perforations or perforations which are distributed irregularly according to a specific pattern”) and the second layer is impervious to air ([0003], “The outer sheet is impermeable to air and the inner sheet is permeable to air. This permeability can be achieved in various ways, also in accordance with the present invention, such as by means of an air-tight sheet which is provided with regularly distributed perforations or perforations which are distributed irregularly according to a specific pattern”); at least one air inlet having a center (see annotated figure below), the air inlet being coupled to at least one of the plurality of layers [0077]; wherein the plurality of interior seals comprises at least one elongated seal positioned within an edge of a perimeter region around the air inlet (see annotated figure below), wherein the perimeter region is defined by a distance from the center of the inlet (see annotated figure below) , and wherein the at least one elongated seal has two elongated sides (see annotated figure below), with one of the elongated sides facing the air inlet (see annotated figure below). However, VAN LIEBERGEN does not disclose the and the distance is no greater than 50 cm. The Applicant has not disclosed this specific distance between the center and the elongated seal are critical or produces unexpected result. Instead, the instant disclosure states that “In at least one embodiment, the distance is no greater than 50 cm, no greater than 40 cm, or even no greater than 30 cm. The perimeter region 630 can be any shape but is preferably a circle” ([0150] of the instant application). Therefore, at the time of the application was filed, it would have been obvious to one of ordinary skill in the art to the provide the device of VAN LIEBERGEN any particular dimensions, including the distance from the center of the inlet to the elongated seal being no greater than 50 cm that would produce a predictable result of allowing the desired air flow inside the blanket. 

    PNG
    media_image1.png
    590
    805
    media_image1.png
    Greyscale

Regarding claim 9, VAN LIEBERGEN discloses the forced-air blanket of claim 8, wherein the perimeter region comprises a circle shape and one of the elongated sides of the at least one elongated seal is oriented perpendicular to a radial distance of the circle from the center of the air inlet (see annotated figure above).
Regarding claim 11, VAN LIEBERGEN discloses the forced-air blanket of claim 9, wherein one of the elongated sides of the at least one elongated seal is positioned along a radius of curvature of the circle perimeter region (see annotated figure above).
Regarding claim 12, VAN LIEBERGEN discloses the forced-air blanket of claim 11, wherein the distance of the perimeter region is less than a distance from a staked seal to the center (see annotated figure above).
Regarding claim 13, VAN LIEBERGEN discloses does not specifically disclose wherein the distance of the perimeter region is no greater than a distance between two adjacent staked seals. The Applicant has not disclosed this specific distance is critical or produces unexpected result. Instead, the instant disclosure states that “In some embodiments, the radial distance 637 is no greater than the distance between two adjacent staked seals (e.g., 610 and 611).” ([0152] of the instant application). Therefore, at the time of the application was filed, it would have been obvious to one of ordinary skill in the art to the provide the device of VAN LIEBERGEN any particular distance, including the distance of the perimeter region is no greater than a distance between two adjacent staked seals that would produce a predictable result of allowing to have the desired air flow inside the blanket. 
Regarding claim 14, VAN LIEBERGEN does not specifically disclose wherein the two elongated sides have a length of no greater than 50% of the distance of the perimeter region. The Applicant has not disclosed these specific lengths are critical or produces unexpected result. Instead, the instant disclosure states that “In at least one embodiment, the elongated side of an elongated seal has a length that is no greater than 50% of the length (e.g., circumference) of the perimeter region 630.” ([0152] of the instant application). Therefore, at the time of the application was filed, it would have been obvious to one of ordinary skill in the art to the provide the device of VAN LIEBERGEN any length, including the two elongated sides have a length of no greater than 50% of the distance of the perimeter regions since that would produce a predictable result of desired air flow indie the blanket. 
Regarding claim 15, VAN LIEBERGEN discloses the forced-air blanket of claim 8, wherein a longitudinal axis of at least one elongated seal is not aligned with a radial dimension of the air inlet. The longitudinal axis is perpendicular to the at least one of the radial dimensions (see annotated figure above).
Regarding claim 21, VAN LIEBERGEN discloses the forced-air blanket of claim 11, wherein at least two elongated seals are positioned along the radius of curvature of the circle (see annotated figure above).
Regarding claim 22, the forced-air blanket of claim 21, wherein a longitudinal axis of at least one elongated seal is not aligned with a radial dimension of the air inlet (see annotated figure above).
Regarding claim 23, VAN LIEBERGEN discloses the forced-air blanket of claim 11, wherein at least three elongate seals are positioned along the radius of curvature of the circle. The Applicant has not disclosed this specific distance between the center and the elongated seal are critical or produces unexpected result. Instead, the instant disclosure states that “In at least one embodiment, the distance is no greater than 50 cm, no greater than 40 cm, or even no greater than 30 cm. The perimeter region 630 can be any shape but is preferably a circle” ([0150] of the instant application). Therefore, at the time of the application was filed, it would have been obvious to one of ordinary skill in the art to the provide the device of VAN LIEBERGEN any particular dimensions, including the distance from the center of the inlet to the elongated seal being no greater than 30 cm and 40 cm that would produce a predictable result of allowing to have the desired air flow inside the blanket. 
Regarding claim 24, VAN LIEBERGEN discloses the forced-air blanket of claim 23, wherein a longitudinal axis of at least one elongated seal is not aligned with a radial dimension of the air inlet. The longitudinal axis is perpendicular to the at least one of the radial dimensions (see annotated figure above).
Regarding claim 25-26. VAN LIEBERGEN does not disclose the and the distance is no greater than 30 am and 40 cm. The Applicant has not disclosed this specific distance between the center and the elongated seal are critical or produces unexpected result. Instead, the instant disclosure states that “In at least one embodiment, the distance is no greater than 50 cm, no greater than 40 cm, or even no greater than 30 cm. The perimeter region 630 can be any shape but is preferably a circle” ([0150] of the instant application). Therefore, at the time of the application was filed, it would have been obvious to one of ordinary skill in the art to the provide the device of VAN LIEBERGEN any particular dimensions, including the distance from the center of the inlet to the elongated seal being no greater than 30 cm and 40 cm that would produce a predictable result of allowing to have the desired air flow inside the blanket. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the amendment necessitated a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGIST S DEMIE/Primary Examiner, Art Unit 3794